DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. 
Applicant argues in the Remarks at Pg. 4, last line-pg. 5, para. 1:

CN 278, in Example 1, describes that 0.02 g of one or two kinds of compounds selected from sodium citrate, polyvinylpyrrolidone, polyvinyl alcohol and polyethylene glycol are added to 1.78 g of PdCl2 solvent in terms of solid content so as to obtain a palladium solution, and then the obtained palladium solution is added to 20.14 g of activated carbon to perform forced infrared adsorption. 
   That is, in CN 278, "polymeric protective agent (polyvinylpyrrolidone, etc.)" is added prior to a metal compound being supported on a carrier, i.e., it is added to form a "metal carrier" serving as a catalyst. In this respect, CN 278 is quite different from the present claims where the polymeric protective agent (polyvinylpyrrolidone, etc.) is added to an already metal-supported material that was obtained by supporting a metal and/or a metal compound on a carrier, i.e., it is added to a metal carrier.

This argument is unpersuasive since the Office maintains that the limitations as written are met by the cited prior art.  First, claim 1 requires that the metal dispersion is made by contacting a metal (supported or on a carrier) with a polymeric protective agent.  The examples cited do just that.  The claims require that the two are in contact with each other and not which one is added to the container first.


Eastham does not remedy this deficiency of CN 278. Eastham relates to a technique for recovering catalyst after use, as described in col. 1, lines 6-13 and col. 2, lines 8-12, describing "recovery of metal which has been lost from catalyst system". Specifically, Eastham relates to a technique for recovering a metal of a catalyst after use by using a polymer dispersant, and it can be said that a purpose of the technique of Eastham is to improve the economic efficiency of the reaction by recovering a metal that has fallen off.
Thus, Eastham relates to a technique for recovering a metal of a catalyst after use by using a polymer dispersant, and Eastham does not disclose or suggest that the polymer dispersant is to be added to the "metal carrier" serving as a catalyst, or that the resulting dispersion of metal particles in the dispersant is to be used to contact a metal-supported material as in the present claims.

This argument is also unpersuasive since Eastham is relied upon to disclose the dispersive product, performed with the metal (the Pd of CN 278) in a colloidal suspension containing a polymeric dispersant.  
 	As to the statement above (remarks), the Office disagrees with the characterization of Eastham as disclosing at technique using polymeric dispersant “after use” of the metal of a catalyst.  Eastham in Col. 1, lines 6-13 states that their process improves metal loss during use which is not counter to the intent of CN 278.  Furthermore, as to col. 2, lines 8-12, this section also describes the improvement of preventing catalyst loss during use in catalyst systems, which is also not at odds with the intent of CN 278.  Catalyst recovery is a side benefit to the process used by the Eastham reference, but Eastham still relates to the method forming colloidal polymeric-Pd catalyst material (see Col 2, Ln 13-22 and Col 2, Ln 54-58).  Eastham also describes background art where metal colloids and 

As to the remarks on pg 5, bottom-top of pg. 6, the remarks state the following:

Accordingly, neither CN 278 nor Eastham disclose or suggest that the polymeric protective agent (polyvinylpyrrolidone, etc.) or the polymer dispersant is added to a metal-supported material in order to form a dispersion of metal-containing particles as in the present claims.

In addition, the problem to be solved in CN 278 is improvement in hydrogenation efficiency (Examples 1-5 of CN 278), and the problem to be solved in Eastham is to prevent the deteriorated catalyst from adhering to the reactor (col. 2, lines 44-67 of Eastham). Thus, CN 278 and Eastham are quite different in the problem to be solved from each other, and in this respect one would not have had any motivation to combine CN 278 and Eastham.

As to the first point, this was acknowledged in the action and Eastham was relied upon to disclose the missing features of CN 278.
Next, the remarks argue that the problem to be solved by the references different.  However the motivations of the two references do not contradict each other and both solutions to the problem of improve catalyst product would have been considered by a skilled user.  That is, one that makes a catalyst for use in the production of hydrogenated diene-based polymer would have been concerned by both improved hydrogenation efficiency as well as less deterioration of the catalyst as well as adherence of those catalyst particles to the reactor.
Next, on pg. 6, the remarks argue:
In contrast, according to the present application, as described in paragraph [0008] of the present specification, by contacting a metal-supported material, in which a metal and/or a metal compound is supported on a carrier, with a polymeric protective agent showing affinity for the metal and/or the metal compound in a solvent, a dispersion of metal-containing particles in which the metal and/or the metal compound is dispersed in the solvent in the form of particles is obtained. Because the dispersion of metal-containing particles is excellent in catalytic activity as a hydrogenation reaction catalyst, high hydrogenation reaction rates can be achieved by using the dispersion of metal-containing particles. These unexpectedly advantageous properties are evident from a comparison between Examples of the present specification and Examples of CN 278.

 	The remarks argue unexpected results of their process as a result of the claimed process.  Specifically, the process described in the remarks is that there is “a metal-supported material, in which a metal and/or a metal compound is supported on a carrier, with a polymeric protective agent showing affinity for the metal and/or the metal compound in a solvent”.  This is respectfully the same process employed in CN 278.  However since CN 278 does not specifically state that the product achieved a dispersion of metal particles, Eastham was relied upon to demonstrate the desirability in the field to this feature for use in the same process of use.
Next, pg. 6, middle argues:
That is, according to Example 2 of the present specification, the hydrogenation reaction of the nitrile rubber is carried out under the conditions of the amount of palladium metal with respect to the nitrile rubber: 700 ppm, the hydrogenation temperature: 50 °C, the hydrogen pressure: 3 MPa, and the hydrogenation reaction time: 6 hours. Under these conditions, a high hydrogenation reaction rate of 95% was achieved (paragraphs [0055] to [0058], and Table 1 of the present specification).

On the other hand, in Example 1 of CN 278, the hydrogenation reaction of the nitrile rubber was carried out under the conditions of the amount of palladium metal with respect to the nitrile rubber: 8000 ppm, the hydrogenation temperature: 80 °C, the hydrogen pressure: 4 MPa, and the hydrogenation reaction time: 10 hours. Under these conditions, a hydrogenation reaction rate was 99.5%.

This is respectfully contended.  The process described from the current specification are not claimed features.  Therefore the remarks read extra process steps not required in the claimed process features.  Furthermore, these process conditions do not describe any of the steps the remarks previously argued were novel to the process claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chenzhou Gaoxin Platinum Co LTD (CN-101954278 submitted in the IDS filed 12/19/2019 as an NPL abstract and in the IDS filed 8/31/2020 in full with a machine translation hereinafter referred to as Chenzhou where citations in this Office Action refer to the Machine Translation provided by the Office on 9/3/2020) and in further view of Eastham (US 6,984,668).
Chenzhou discloses a method comprising hydrogenating acrylonitrile-butadiene polymers (i.e. a conjugated diene polymer) in a solvent in the presence of metal-containing particles, where the metal-containing particles are obtained by supporting palladium on a carrier while contacting with a stabilizing agent added to the catalyst, the stabilizing agent comprising polyvinylpyrrolidone (i.e. a polymeric protective agent having affinity to the metal) (see Claim 8 and Pages 2-3, the paragraph starting ”The performance evaluation” and Embodiments 1-5).  
Chenzhou therefore differs in disclosing contacting the stabilizing agent during the step of supporting the metal on the carrier instead of contacting the metal-supported material with the stabilizing agent to obtain a dispersion and does not specifically disclose that the metal-supporting particles are in a dispersion during hydrogenating.
Eastham discloses a method for metal-compound catalyzed processes comprising reacting with a catalyst system comprising a suspension and comprising a polymeric dispersant (i.e. a polymeric protective agent having affinity to the metal) stabilizing the colloidal suspension of particles (see Col 2, Ln 8-22).  Eastham further suggests that chemical processes relying on the catalyst system provides improvements in recovery of catalysts and enables reactions to be carried out in economic fashion (see Col 1, Ln 6-13).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the process as disclosed by Chenzhou where the reaction comprises a dispersion of the metal-supporting particles and a polymeric dispersant, as disclosed in Eastham, to enable the hydrogenating reaction in an economic fashion and to improve the ability to recover the metal-supporting particles from the reaction medium. 
Regarding Claim 2, Chenzhou discloses a catalyst comprising palladium.
Regarding Claims 3-4, Chenzhou discloses polyvinylpyrrolidone (PVP).
Regarding Claim 5, Eastham further discloses a method where the polymer: metal mass ratio in g/g is between 1:1 and 1000:1 (see Col 4, Ln 60-61).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        6/4/2021

/SHENG H DAVIS/Primary Examiner, Art Unit 1732